DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 14-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fondevila Campo in view of Park.  Fondevila Campo discloses in the Figures and specification a device for perfusing an organ comprising a fluid container 2 containing an organ 1 immersed in a perfusion fluid, a first channel 4 comprising an inlet submerged in the container, an outlet submerged in the container and a pump 9 arranged to circulate the fluid from the inlet to the outlet, and a second channel 6 comprising an inlet submerged in the container, an outlet submerged in the container and a pump 10 arranged to circulate the fluid from the inlet to the outlet.  Fondevila Campo further discloses oxygenator means 11 and 12 associated with each channel, between the pumps and the outlets, where the two separate oxygenators are configured to provide different levels of oxygen to their respective channels.  Fondevila Campo does not explicitly disclose that the first channel has a smaller diameter than the second channel.  However, Fondevila Campo does disclose that the two channels have “radically different flow and pressure characteristics (page 4, lines 29-34).  It is known in the art that one means of achieving different flow and pressure characteristics through a channel is by varying a diameter of the channel.  See for example paragraph [0051] of Park.  It would have been obvious to one of ordinary skill in the art to modify te teachings of Fondevila Campo by providing the channels with different diameters as an obvious substitution of one known element for another to achieve predictable results.
With respect to claim 2, as discussed above Fondevila Campo discloses an oxygenator between the pump and outlet of the first channel.  With respect to claim 3, one of ordinary skill in the art would have found it obvious to not include an oxygenator with the second channel for the purpose of simulating conditions where oxygen is not normally provided through this channel.  With respect to claim 5, Fondevila Campo discloses a temperature regulator 13 configured to control the temperature of the fluid.  The recited location of the temperature regulator is considered to be an obvious rearrangement of parts having no new or unexpected results under MPEP 2144.04(VI)(C).  With respect to claim 6, one of ordinary skill in the art would have found it obvious to not include a temperature regulator with the first channel in a situation where temperature regulation is not needed.  With respect to claims 14 and 15, the specific recited diameters of the outlets are considered to be obvious variants in size having no new or unexpected results under MPEP 2144.04(IV)(A).  With respect to claim 16, as discussed above Fondevila Campo discloses that its channels have different flow and pressure characteristics.  With respect to claim 17, regular tube components not including cannulas are well-known in the art, as disclosed for example by Park, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  With respect to claim 18, as discussed above Fondevila Campo discloses a temperature regulator 13 which is configured to control the temperature of the fluid in the container.  With respect to claim 19, Fondevila Campo discloses a pressure sensor 8 associated with each channel.  The recited location of the pressure sensor is considered to be an obvious rearrangement of parts having no new or unexpected results under MPEP 2144.04(VI)(C).  With respect to claims 20 and 22, Fondevila Campo discloses a pair of flow control devices 14 configured to control the fluid flow within each channel.  With respect to claim 21, Fondevila Campo further discloses that the flow control devices 14 are configured to be responsive to readings from the pressure sensors.  See page 9, line 35 to page 10, line 6.  With respect to claim 25, the combined teachings of the references suggest the claimed method for the reasons discussed above with respect to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fondevila Campo in view of Park, and further in view of Spotnitz.  Fondevila Campo as viewed in combination with Park discloses or suggests the claim limitations with the exception of the provision of a peristaltic pump.  This feature is known in the art, as taught for example by Spotnitz at paragraph [0109], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fondevila Campo in view of Park, and further in view of Van der Platts.  Fondevila Campo as viewed in combination with Park discloses or suggests the claim limitations with the exception of the provision of the two channels having the same common inlet further provided with a separator separating the inlet into the two channels.  These features are known in the art, as taught for example by Van der Platts at Figure 2 (see tubing element 18, which is a common inlet for two channels and includes a separator), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fondevila Campo in view of Park, and further in view of Clavien.  Fondevila Campo as viewed in combination with Park discloses or suggests the claim limitations with the exception of the provision of a communication channel between the two channels as recited.  This feature is known in the art, as taught for example by Clavien (see element 165 as disclosed at Fig. 3 and page 25, lines 1-20 of the specification), and would have been obvious to one of ordinary skill in the art for the purpose of enabling and controlling between the two channels.  With respect to claim 24, Clavien further discloses a flowmeter configured to measure flow rate of fluid passing through the communication channel as recited.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fondevila Campo in view of Park, and further in view of Weeder.  Fondevila Campo as viewed in combination with Park discloses or suggests the claim limitations with the exception of the provision of a gradually rising temperature of the fluid as recited.  This feature is known in the art, as taught for example by Spotnitz at page 272 (see in particular the section titled “Controlled Rewarming”, and would have been obvious to one of ordinary skill in the art for the purpose of maintain a desired temperature of the fluid throughout the process.  The specific recited temperature ranges are considered to be obvious variants on the teachings of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 10, 2022